Citation Nr: 1143895	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  03-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Virginia G. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active military service from April 1956 to May 1958.  He died in February 1990.  The appellant is seeking recognition as his surviving spouse for VA purposes.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2001 determination by the Department of Veterans Affairs (VA) Regional Office (RO), which found that the appellant was not entitled to recognition as the Veteran's surviving spouse for VA purposes.

In an April 2005 decision, the Board concluded that the appellant was not entitled to recognition as the Veteran's surviving spouse for VA purposes.  She appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In a May 2007 Memorandum Decision, the Court vacated the Board's April 2005 decision and remanded the matter to the Board.

In an October 2007 decision, the Board again concluded that the appellant was not entitled to recognition as the Veteran's surviving spouse for VA purposes.  She appealed this determination to the Court.  In a November 2008 Memorandum Decision, the Court vacated the Board's October 2007 decision and remanded the matter to the Board.

In a September 2009 decision, the Board once again concluded that the appellant was not entitled to recognition as the Veteran's surviving spouse for VA purposes.  The appellant appealed the determination to the Court.  In a July 19, 2011 Memorandum Decision, the Court reversed the Board's September 2009 decision and directed that the appellant be recognized as the Veteran's surviving spouse for VA purposes.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

A July 19, 2011 Memorandum Decision of the Court reversed the Board's September 2009 determination and directed that that the appellant's marriage be recognized as valid for VA purposes.    


CONCLUSION OF LAW

The criteria for recognition of status as the surviving spouse of the Veteran, are met.  38 U.S.C.A. §§ 101, 103, 1102 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205, 3.206 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its September 2009 decision, the Board concluded that evidence of record, including the appellant's testimony before the Social Security Administration that she knew the Mexican divorce decree was not valid and that she remained married to her first husband, her continued acceptance of Social Security benefits on behalf of her first husband following the attempted Mexican divorce, and false statements as to residency and appearance before a judge as stated in the Mexican divorce decree, reflected that the appellant had actual knowledge of the legal impediment at the time of her marriage to the Veteran; therefore, the Board found that she was not entitled to recognition as the Veteran's surviving spouse for VA purposes.  The Court concluded that the Board's decision in this case was "clearly erroneous" and concluded that "none of the evidence on which the Board relied evidences the appellant's knowledge of a legal impediment to her marriage to the Veteran at the time of the August 1961 marriage."  The Court reversed the Board's decision and remanded the claim with instructions to recognize the appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  Accordingly, as determined by the Court, the appellant is recognized as the surviving spouse of the Veteran for VA purposes. 


ORDER

The appellant is recognized as the Veteran's surviving spouse for VA purposes, and to this extent only the appeal is allowed. 


REMAND

The appellant is seeking to establish service connection for the cause of the Veteran's death.  As the appellant is now recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits, the RO must adjudicate the issue of entitlement to service connection for the cause of the Veteran's death in the first instance.   

Accordingly, the case is REMANDED for the following action:

The RO should review the Veteran's claims file, and after completing all necessary development, adjudicate in the first instance the claim for service connection for the cause of the Veteran's death.  The case should only be returned to the Board only if a timely appeal is filed and perfected. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


